These cross appeals from portions of a decree of the Surrogate’s Court, Kings County, dated January 15, 1970, settling the executors’ intermediate account were originally determined by this court by its decision and order, both dated June 28, 1971 (Matter of Aaron, 37 A D 2d 628). Thereafter, on April 26,1972, the Court of Appeals modified said order of this court and remitted the proceeding to this court “ to reconsider whether 9 9 * [predecree] interest should be added to the amount of attorneys’ fees awarded ”; the attorneys in question were the firm of Geist, Better & Marks, Esqs., the appellants in the Court of Appeals; and the Court of Appeals also held that the questions of fixing the fees and of the method of computation rested in the discretion of the Surrogate’s Court and this court and that for the “ delay in receipt of payment ” of the fees the award could “ compensate ” the attorneys either in the principal amount or by way of interest (Matter of Aaron, 30 N Y 2d 718, 719, 720). Said decision and order of this court are hereby amended by striking from the decretal paragraph thereof the following: “(2) striking out the award of interest to Geist, Better So Marks, Esqs.” and substituting therefor: “ (2) allowing predecree interest to Geist, Better & Marks, Esqs. at the rate of 6% per annum from January 24, 1969 to January 15, 1970, the date of the decree in this proceeding, on the above balance of $90,700 owing from this estate to them”. (See Matter of Aaron, 39 A D 2d 963.) Hopkins, Acting P. J., Munder, Latham, Gulotta and Brennan, J J., concur.